DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3-4 depend on claim 2.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 6 depend on claim 5.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8 depend on claim 7.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 11-13 depend on claim 10.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 18-19 depend on claim 17.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 20180132092 A1).

Regarding claim 1, method of claim 1 is performed by the apparatus of claim 16.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 16 (apparatus) for the method of claim 1.

Regarding claim 9, method of claim 9 is performed by the apparatus of claim 16.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 16 (apparatus) for the method of claim 9.

Regarding 16, Choi communication device (Choi, Fig. 22), comprising: a communication circuit capable of communicating with another communication device (Choi, Fig. 2); and, a processor communicatively coupled to the communication circuit (Choi, Fig. 2), the processor capable of: establishing a bluetooth connection with the another communication device via the communication circuit (Choi, Fig. 22 and Par. 525, device 1 (i.e. communication device), device 2 (i.e. another communication device)), wherein the communication device is configured to execute multiple tasks (e.g. set-top box (communication device) supports (i.e. configured to executes) number of connections (multiple tasks) such as BLE (i.e. scan task), Wi-Fi, and HDMI (Choi, Fig. 34, Table 5 and Par. 616); communicating with the another communication device through the bluetooth connection via the communication circuit (Choi, Fig. 22 and Par. 543), to allocate at least one task of the multiple tasks to the another communication device for execution (Choi, Fig. 22 and Par. 556), wherein the at least one task comprises a scan task (Choi, Fig. 22 and Par. 556); and receiving an execution result of the at least one task from the another communication device through the bluetooth connection via the communication circuit (Choi, Fig. 22 and Par. 557). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arrizza et al. US 20190166649 A1
Liu et al. US 20200196299 A1
Lim et al. US 20180176851 A1
Rosenberry (US 5349682 A)
Ernst US 20200322871 A1
Schlegel et al. US 20200218570 A1
Fox et al. US 20200128017 A1
Srivatsa et al. US 20160360341 A1
Kitayama et al. US 20180063367 A1
Yu et al. US 20110047266 A1
Cho US 20090178040 A1 [0114] The second device 400_2 receives information on the task from the first device 400_1 via the network 410, and checks if the task is to be performed by the second device 400_2 based on the information on the task (Operations 1803 and 1804). [0115] If the task is to be performed by the second device 400_2, the second device 400_2 requests the first device 400_1 to fetch the task (Operations 1805 and 1806). The second device 400_2 receives the task from the first device 400_1, and performs the task (Operations 1807 and 1808. 
Kang et al. US 20160065758 A1 [0042] In operation 130, the wearable device 100 transmits a task performance request to the host device 110. A task of the task performance request indicates a task to be performed by the image forming apparatus 120. In other words, in response to the task performance request from the wearable device 100, the host device 110 may request the image forming apparatus 120 to perform the task. The task performance request may be generated so as to correspond to a user input based on an execution screen of an application installed in the wearable device 100. For example, a list of tasks that are performable by the image forming apparatus 120 may be displayed on the execution screen of the application, and a user may select one of the tasks, so that the task performance request with respect to the image forming apparatus 120 may be generated. 
Lam US 20170352002 A1 [0068] In one embodiment, based upon detection of the congestion, the data collector 201 may establish a Bluetooth connection to relocate and/or re -assign the devices to an idle time slot thereby facilitating dynamic/real-time time slot allocation for the devices in case of collision/congestion. Based upon the relocation/re-assignment, the channel allocation table may be updated in form of new table 9 as below. As depicted in table 9 below, the congested devices are moved to idle time slot such as 51 and 53 respectively. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        5/6/2021